Exhibit 10.19

INSIGHTFUL CORPORATION AMENDED AND RESTATED

2001 STOCK OPTION AND INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Unless otherwise defined herein, the terms defined in the Insightful Corporation
Amended and Restated 2001 Stock Option and Incentive Plan (the “Plan”) will have
the same defined meanings in this Restricted Stock Agreement (the “Agreement”).

Name: [insert name] (the “Employee”)

You have been granted the right to receive an award of Restricted Stock under
the Plan. Subject to the provisions of Appendix A (attached hereto) and of the
Plan, the principal features of this award are as follows:

 

Award Number

     ______

Date of Award

     ______

Vesting Commencement Date

     ______

Number of Shares of Restricted Stock

     ______

Purchase Price per Share

   $ 0.001

Scheduled Vesting/Period of Restriction:

One-fourth (1/4th) of the Shares will vest one (1) year after the Vesting
Commencement Date (i.e., the first annual anniversary of the Vesting
Commencement Date), and an additional one-fourth (1/4th) of the Shares will vest
on each of the next three (3) annual anniversaries of the Vesting Commencement
Date, so that 100% of the Shares will be vested four (4) years from the Vesting
Commencement Date, subject to the last sentence in this paragraph. If a Change
of Control occurs while the Employee is a Service Provider, then the preceding
sentence will be deemed replaced by the following (which shall be applied both
retroactively and prospectively): One-thirty-sixth (1/36th) of the Shares will
vest each month after the Vesting Commencement Date on the same day of the month
as the Vesting Commencement Date, so that 100% of the Shares will be vested
three (3) years from the Vesting Commencement Date, subject to the last sentence
in this paragraph. The additional Shares that vest as a result of the preceding
sentence and are attributable to the period prior to the date of the Change of
Control shall be considered to have vested as of the date of the Change of
Control and shall be released by the Escrow Agent (in accordance with paragraph
2 of Appendix A) as soon as administratively practicable following such date.
Except as otherwise provided in Appendix A, the Employee will not vest in any
Shares unless he or she remains a Service Provider through the applicable
vesting date.



--------------------------------------------------------------------------------

For purposes of this Agreement:

 

  a. “Committee” means the Compensation Committee consisting of the board of
directors (the “Board”) of TIBCO Software Inc. (“TIBCO”) or a subcommittee
thereof or such other committee as may be designated by the Board to administer
the Plan.

 

  b. “Fair Market Value” means the closing per share selling price for Shares
for the date of grant on the principal securities exchange on which the Shares
are traded or, if there is no such sale on the relevant date, then on the last
previous day on which a sale was reported. If the Shares are not listed for
trading on a national securities exchange, the fair market value of Shares shall
be determined in good faith by the Committee. Notwithstanding the preceding, for
federal, state, and local income tax reporting purposes, fair market value shall
be determined by TIBCO in accordance with uniform and nondiscriminatory
standards adopted by it from time to time.

 

  c. “Service Provider” means an Employee or Consultant.

 

  d. “Shares” means the common stock, par value $0.001 per share, of TIBCO.

 

  e. “Tax Obligations” means income tax and social insurance contribution,
payroll tax, payment on account, or other tax-related withholding obligations
and requirements in connection with the Awards, including, without limitation,
(a) all federal, national, state, foreign and local taxes (including the
Participant’s FICA obligation) that are required to be withheld by TIBCO or the
employing employer or Subsidiary, (b) the Participant’s and, to the extent
required by TIBCO (or the employing employer or Subsidiary), TIBCO’s (or the
employing employer or Subsidiary) fringe benefit tax liability if any,
associated with the grant, vesting, exercise or sale of Shares, and (c) any
other TIBCO (or the employing employer or Subsidiary) taxes the responsibility
for which the Participant has agreed to bear with respect to such Award
(including the exercise thereof or issuance of Shares thereunder).



--------------------------------------------------------------------------------

Your signature below indicates your acknowledgement of the purchase of the
Shares covered by this Agreement and your understanding that this award is
subject to all of the terms and conditions contained in Appendix A and the Plan.
For example, important additional information on vesting and forfeiture of the
Shares covered by this award is contained in paragraphs 3 through 5 of Appendix
A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS
AND CONDITIONS OF THIS AGREEMENT.

 

EMPLOYEE:    Signature    Print Name



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

1. Award. TIBCO Software Inc. (“TIBCO”) hereby grants to the Employee under the
Plan an award of Shares for $0.001 per Share, commencing on the Date of Award,
subject to all of the terms and conditions in this Agreement and the Plan. By
accepting this award of Restricted Stock, the par value purchase price for each
Share of Restricted Stock (a) will be deemed paid by the Employee by past
services rendered by the Employee, if the Employee is an existing employee of
TIBCO or one of its Subsidiaries, or (b) shall be paid to TIBCO by cash or check
by the Employee, if the Employee is a newly-hired employee of TIBCO or one of
its Subsidiaries. Only whole shares shall be issued.

2. Shares Held in Escrow. Unless and until the Shares will have vested in the
manner set forth in paragraphs 3 through 5, such Shares will be issued in the
name of the Employee and held by the Shareholder Services Department of TIBCO
(or its designee) as escrow agent (the “Escrow Agent”), and will not be sold,
transferred or otherwise disposed of, and will not be pledged or otherwise
hypothecated. TIBCO may determine to issue the Shares in book entry form and/or
may instruct the transfer agent for its Shares to place a legend on the
certificates representing the Restricted Stock or otherwise note its records as
to the restrictions on transfer set forth in this Agreement and the Plan. The
certificate or certificates representing such Shares will not be delivered by
the Escrow Agent to the Employee unless and until the Shares have vested and all
other terms and conditions in this Agreement have been satisfied.

3. Vesting Schedule/Period of Restriction. Except as provided in paragraph 4,
and subject to paragraph 5, the Shares awarded by this Agreement shall vest in
accordance with the vesting provisions set forth on the first page of this
Agreement. Shares shall not vest in the Employee in accordance with any of the
provisions of this Agreement unless the Employee remains a Service Provider
through the date(s) vesting otherwise is scheduled to occur.

4. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the unvested
Shares at any time, subject to the terms of the Plan. If so accelerated, such
Shares will be considered as having vested as of the date specified by the
Committee.

5. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Shares that have not vested at the time of Employee ceases to be
a Service Provider will be forfeited and automatically transferred to and
reacquired by TIBCO at no cost to TIBCO upon the date the Employee ceases to be
a Service Provider. The Employee shall not be entitled to a refund of the price
paid for the Shares returned to TIBCO pursuant to this paragraph 5. The Employee
hereby appoints the Escrow Agent with full power of substitution, as the
Employee’s true and lawful attorney-in-fact with irrevocable power and authority
in the name and on behalf of the Employee to take any action and execute all
documents and instruments, including, without limitation, stock powers which may
be necessary to transfer the certificate or certificates evidencing such
forfeited Shares to TIBCO.



--------------------------------------------------------------------------------

6. Withholding of Taxes. TIBCO or the Employee’s employer (the “Employer”) will
withhold a portion of the Shares that have an aggregate market value sufficient
to pay all Tax Obligations required to be withheld by TIBCO or the Employer with
respect to the Shares, unless the Committee, in its sole discretion, requires or
permits the Employee to make alternate arrangements satisfactory to TIBCO or the
Employer for such withholdings in advance of the arising of any withholding
obligations. The Committee, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit the Employee to
satisfy his or her Tax Obligations, in whole or in part by one or more of the
following (without limitation): (a) paying cash, (b) electing to have TIBCO or
the Employer withhold otherwise deliverable Shares having a Fair Market Value
equal to the minimum statutory amount required to be withheld, or (c) selling a
sufficient number of such Shares otherwise deliverable to Employee through such
means as TIBCO or the Employer may determine in its sole discretion (whether
through a broker or otherwise) equal to the amount required to be withheld.
Notwithstanding any contrary provision of this Agreement, no Restricted Stock
will be granted unless and until satisfactory arrangements (as determined by
TIBCO or the Employer) will have been made by the Employee with respect to the
payment of any income and other taxes which TIBCO or the Employer determines
must be withheld or collected with respect to such Shares. In addition and to
the maximum extent permitted by law, TIBCO or the Employer has the right to
retain without notice from salary or other amounts payable to the Employee, cash
having a sufficient value to satisfy any tax withholding obligations that TIBCO
or the Employer determines cannot be satisfied through the withholding of
otherwise deliverable Shares. All Tax Obligations related to the Restricted
Stock award and any Shares delivered in payment thereof are the sole
responsibility of the Employee. By accepting this award, the Employee expressly
consents to the withholding of Shares and to any additional cash withholding as
provided for in this paragraph 6. Only whole Shares will be withheld or sold to
satisfy any tax withholding obligations pursuant to this paragraph 6. The number
of Shares withheld will be rounded up to the nearest whole Share, with a cash
refund to the Employee for any value of the Shares withheld in excess of the tax
obligation (pursuant to such procedures as TIBCO or the Employer may specify
from time to time). To the extent that the cash refund described in the
preceding sentence is not administratively feasible, as determined by TIBCO or
the Employer in its sole discretion, the number of Shares withheld will be
rounded down to the nearest whole Share and, in accordance with this paragraph 6
and to the maximum extent permitted by law, TIBCO or the Employer will retain
from salary or other amounts payable to the Employee cash having a sufficient
value to satisfy any additional tax withholding.

7. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of TIBCO in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares have been issued, recorded on the records
of TIBCO or its transfer agents or registrars, and delivered to the Employee or
the Escrow Agent. Except as provided in paragraph 9, after such issuance,
recordation and delivery, the Employee will have all the rights of a stockholder
of TIBCO with respect to voting such Shares.

8. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
TIBCO, or the Employer employing the Employee, as the case may be, and TIBCO, or
the Employer, as the case may be, will have the right, which is hereby expressly
reserved, to terminate or change the terms of the



--------------------------------------------------------------------------------

employment of the Employee at any time for any reason whatsoever, with or
without good cause. The transactions contemplated hereunder and the vesting
schedule set forth on the first page of this Agreement do not constitute an
express or implied promise of continued employment for any period of time.

9. Changes in Shares. In the event that as a result of a stock or extraordinary
cash dividend, stock split, distribution, reclassification, recapitalization,
combination of shares or the adjustment in capital stock of TIBCO or otherwise,
or as a result of a merger, consolidation, spin-off or other corporate
transaction or event, the Shares will be increased, reduced or otherwise
affected, and by virtue of any such event the Employee will in his or her
capacity as owner of unvested Shares which have been awarded to him or her (the
“Prior Shares”) be entitled to new or additional or different shares of stock,
cash or other securities or property (other than rights or warrants to purchase
securities); such new or additional or different shares, cash or securities or
property will thereupon be considered to be unvested Restricted Stock and will
be subject to all of the conditions and restrictions that were applicable to the
Prior Shares pursuant to this Agreement and the Plan. If the Employee receives
rights or warrants with respect to any Prior Shares, such rights or warrants may
be held or exercised by the Employee, provided that until such exercise any such
rights or warrants and after such exercise any shares or other securities
acquired by the exercise of such rights or warrants will be considered to be
unvested Restricted Stock and will be subject to all of the conditions and
restrictions which were applicable to the Prior Shares pursuant to the Plan and
this Agreement. The Committee in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
Restricted Stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.

10. Address for Notices. Any notice to be given to TIBCO under the terms of this
Agreement will be addressed to TIBCO, in care of Shareholder Services, TIBCO
Software Inc., 3303 Hillview Avenue, Palo Alto, CA 94304, or at such other
address as TIBCO may hereafter designate in writing.

11. Award is Not Transferable. The unvested Shares may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated other than by will, by
the laws of descent or distribution, or to a Service Provider’s spouse, former
spouse or dependent pursuant to a court-approved domestic relations order which
relates to the provision of child, support, alimony payments or marital property
rights. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of any unvested Shares subject to this award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this award and the rights and privileges conferred hereby
immediately will become null and void.

12. Restrictions on Sale of Securities. The Shares issued under this Agreement
will be registered under U. S. federal securities laws and will be freely
tradable upon vesting. However, an Employee’s subsequent sale of the Shares may
be subject to any market blackout-period that may be imposed by TIBCO and must
comply with TIBCO’s insider trading policies, and any other applicable
securities laws.



--------------------------------------------------------------------------------

13. Binding Agreement. Subject to the limitation on the transferability of this
award contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

14. Additional Conditions to Release from Escrow. TIBCO shall not be required to
issue any certificate or certificates for Shares hereunder or release such
Shares from the escrow established pursuant to paragraph 2 prior to fulfillment
of all the following conditions: (a) the admission of such Shares to listing on
all stock exchanges on which such class of stock is then listed; (b) the
completion of any registration or other qualification of such Shares under any
U. S. state or federal law or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any U. S. state or
federal governmental agency, which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the Date of Award of the Restricted Stock as
the Committee may establish from time to time for reasons of administrative
convenience.

15. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

16. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares have vested). All actions taken and
all interpretations and determinations made by the Committee in good faith will
be final and binding upon the Employee, TIBCO and all other interested persons.
No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of TIBCO.

20. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock award, the Employee expressly warrants that he or she has
received a Restricted Stock award under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by TIBCO at
any time.



--------------------------------------------------------------------------------

21. Labor Law. By accepting this Restricted Stock award, the Employee
acknowledges that: (a) the award of this Restricted Stock is a one-time benefit
which does not create any contractual or other right to receive future awards of
Restricted Stock, or benefits in lieu of Restricted Stock; (b) all
determinations with respect to any future awards, including, but not limited to,
the times when the Restricted Stock shall be granted, the number of Shares
subject to each Restricted Stock award, the Purchase Price per Share, and the
time or times when Restricted Stock shall vest, will be at the sole discretion
of TIBCO; (c) the Employee’s participation in the Plan is voluntary; (d) the
value of this Restricted Stock is an extraordinary item of compensation which is
outside the scope of the Employee’s employment contract, if any; (e) this
Restricted Stock is not part of the Employee’s normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (f) the vesting of this Restricted Stock ceases upon
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan or this Agreement; (g) the future value of the underlying
Shares is unknown and cannot be predicted with certainty; (h) this Restricted
Stock has been granted to the Employee in the Employee’s status as an employee
of TIBCO or its Subsidiaries; (i) any claims resulting from this Restricted
Stock shall be enforceable, if at all, against TIBCO; and (j) there shall be no
additional obligations for any Employer employing the Employee as a result of
this Restricted Stock.

22. Disclosure of Employee Information. By accepting this Restricted Stock
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that TIBCO and its
Subsidiaries hold certain personal information about him or her, including his
or her name, home address and telephone number, date of birth, social security
or identity number, salary, nationality, job title, any shares of stock or
directorships held in TIBCO, details of all awards of Restricted Stock or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in his or her favor, for the purpose of managing and
administering the Plan (“Data”). The Employee further understands that TIBCO
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of his or her
participation in the Plan, and that TIBCO and/or any of its Subsidiaries may
each further transfer Data to any third parties assisting TIBCO in the
implementation, administration and management of the Plan. The Employee
understands that these recipients may be located in the European Economic Area,
or elsewhere, such as in the U.S. or Asia. The Employee authorizes TIBCO to
receive, possess, use, retain and transfer the Data in electronic or other form,
for the purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer to a broker or other
third party with whom he or she may elect to deposit any Shares of stock
acquired from this award of Restricted Stock of such Data as may be required for
the administration of the Plan and/or the subsequent holding of Shares of stock
on his or her behalf. The Employee understands that he or she may, at any time,
view the Data, require any necessary amendments to the Data or withdraw the
consent herein in writing by contacting the Human Resources Department for his
or her employer.



--------------------------------------------------------------------------------

23. Electronic Delivery. TIBCO may, in its sole discretion, decide to deliver
any documents related to Restricted Stock awarded under the Plan or future
Restricted Stock that may be awarded under the Plan by electronic means or
request the Employee’s consent to participate in the Plan by electronic means.
The Employee hereby consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by TIBCO or another third party designated by TIBCO.

24. Notice of Governing Law. This award of Restricted Stock shall be governed
by, and construed in accordance with, the laws of the State of Washington,
U.S.A. without regard to its principles of conflict of laws. For purposes of
litigating any dispute that arises under this award of Restricted Stock or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation shall be conducted in the
courts of Santa Clara County, California, or the federal courts of the United
States for the Northern District of California, and no other courts where this
award of Restricted Stock is made and/or to be performed.